      Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 1 of 31



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


DANTÉ GORDON, individually and on behalf
of all others similarly situated,
                                                    CASE NO. _____________
                            Plaintiff,

       v.                                           CLASS ACTION COMPLAINT

SIG SAUER, INC.,
                                                    JURY TRIAL DEMANDED
                            Defendant.



                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Danté Gordon, individually and on behalf of all others similarly situated as set

forth herein, alleges as follows:


                                    NATURE OF THE ACTION

       1.      This is a class action brought by gun owners against Defendant SIG SAUER, Inc.

(“SIG” or “SIG SAUER”) for manufacturing, distributing, and selling SIG P320-brand semi-

automatic pistols that, due to a defect, can inadvertently discharge a round of ammunition if

dropped on the ground (a “drop fire”). SIG repeatedly misrepresented and warranted that the P320

pistols were “drop safe,” “won’t fire unless you want [them] to,” and are “originally manufactured

free of defects in material, workmanship and mechanical function.” SIG’s original design and

manufacture of the P320 pistol rendered the weapon unreasonably dangerous for its intended uses.

       2.      The P320 is a popular and commercially successful pistol. It is used by law

enforcement agencies all over the country, and owned by hundreds of thousands of civilians. In
       Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 2 of 31



2016, the U.S. Army selected the SIG P320 to replace the M9 service pistol as the standard-issue

sidearm of U.S. military servicemembers.

         3.       SIG has known about the drop fire defect since at least April 20, 2016, when the

U.S. Army discovered the defect during its field testing. In the Army’s assessment, a heavy and

defective trigger and sear caused the drop fire issue. 1 The Army insisted that SIG fix the deficiency

by installing a lighter trigger and modified sear. SIG promptly implemented this fix for the military

versions of the P320. However, SIG continued to manufacture defective P320 pistols for the

civilian market until late 2017. Currently, there are believed to be approximately 500,000

defective P320 pistols in circulation in the civilian market.

         4.       Pistols should not discharge upon mere impact with the ground. Drop fires are

extremely rare and are abnormal in the firearms industry. A 2015 study from the U.S. Center for

Disease Control and Prevention analyzed data from 27 states and found that in 193 cases in which

people were killed “due to unintentional firearm-related injuries,” a “dropped gun” was to blame

in only 12 of those deaths. 2

         5.       By filing this action, Plaintiff does not intend to infringe upon any rights conferred

by the Second Amendment. Plaintiff is a responsible and law-abiding citizen who believes firearms

should function properly and safely. Among other things, Plaintiff wants to ensure that gun owners

like himself are not duped into paying hundreds of dollars for guns that are unsafe.

         6.       For all the reasons set forth herein, including but not limited to SIG’s failure to

disclose a material safety defect with its P320, Plaintiff seeks relief in this action individually, and


1
  The sear is the part of the trigger mechanism that holds the hammer, striker, or bolt back until the correct amount of
pressure has been applied to the trigger; at which point the hammer, striker, or bolt is released to discharge the weapon.
In other words, the sear constitutes the system of levels that connects the trigger to the firing mechanism (i.e., the
“striker” in a SIG P320, which is similar to a firing pin in a rifle).
2
  Drop fires are often depicted in media and popular culture, such as Hollywood movies. However, these depictions
are fictional. Drop fires are not normal.


                                                            2
      Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 3 of 31



as a class action on behalf of similarly situated purchasers of SIG P320 pistols, for: (i) violation

of the Magnuson-Moss Warranty Act; (ii) breach of express warranty; (iii) breach of the implied

warranty of merchantability; (iv) unjust enrichment; (v) fraudulent concealment; (vi) fraud; and

(vii) violation of the Texas Deceptive Trade Practices Act (“TDTPA”), Tex. Bus. & Com. Code

§§ 17.41, et seq.

                                         THE PARTIES

       7.      Plaintiff Danté Gordon is a citizen of Texas, residing in Katy, Texas. Plaintiff

Gordon purchased a civilian version of the SIG P320 pistol for approximately $545 from an AGR

Outdoors store in Cypress, Texas in September, 2014. Prior to his purchase, Plaintiff Gordon

reviewed the portion of the SIG SAUER website concerning the P320 pistol. Plaintiff Gordon’s

P320 pistol is defective in that it has the original trigger and sear, and is susceptible to an

unintentional drop fire. Plaintiff Gordon reasonably relied on SIG’s marketing statements about

the safety of the firearm, as well as SIG’s reputation for producing high-quality weapons, when he

purchased his SIG P320 pistol. When purchasing his SIG P320 pistol, Plaintiff Gordon reviewed

the accompanying labels, disclosures, warranties, and marketing materials, understood them as

representations and warranties by SIG that the P320 was properly manufactured, free from defects,

was “drop safe” and “won’t fire unless you want it to.” But these representations were false.

Plaintiff Gordon relied on these representations and warranties in deciding to purchase his SIG

P320, and these representations and warranties were part of the basis of the bargain, in that he

would not have purchased his SIG P320 if he had known that it was not, in fact, properly

manufactured, free from defects, and had he known that it was susceptible to drop fires. Plaintiff

Gordon also understood that in making the sale, the retailer was acting with the knowledge and

approval of SIG and/or as the agent of SIG. Plaintiff Gordon also understood that each purchase

involved a direct transaction between himself and SIG, because his P320 came with packaging and


                                                 3
      Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 4 of 31



other materials prepared by SIG, including representations and warranties that his P320 was

properly manufactured free from defects, was “drop safe” and “won’t fire unless you want it to.”

       8.      Defendant SIG SAUER, Inc. is a Delaware corporation with its principal place of

business at 72 Pease Boulevard, Portsmouth, NH 03801-6801. SIG a leading global designer and

manufacturer of firearms for military, law enforcement, and commercial markets. SIG offers

pistols, rifles, short barrel rifles, firearms accessories, apparel, CD/DVD training, and knives. The

company also provides customized training in security subjects for corporate customers and law

enforcement agencies on a contract basis. SIG markets and sells its products through dealers. SIG

SAUER, Inc. was formerly known as SIGARMS, Inc. and changed its name to SIG SAUER, Inc.

in October 2007. SIG may be served through its Registered Agent, Cogency Global Inc., 1601

Elm Street, Suite 4360, Dallas, TX 75201.

                                 JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

there are more than 100 class members and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs, and at least one class member is a citizen of

a state different from Defendant.

       10.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Plaintiff Gordon is a citizen of Texas and resides in this District, a substantial part of the events

giving rise to Plaintiff’s claims took place within this District, and documents and witnesses are

likely to be located within this District. Moreover, Defendant distributed, advertised, and sold the

SIG P320 pistol, which is the subject of the present complaint, in this District.




                                                 4
      Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 5 of 31



                             FACTS COMMON TO ALL CLAIMS

A.     SIG Repeatedly Represents That The P320 Is “Drop Safe,” “Won’t Fire Unless You
       Want It To,” And Is “Originally Manufactured Free Of Defects.”

       11.     In its “Safety Without Compromise” marketing campaign for the P320, which

appears on its website among other places, SIG represents: “We’ve designed safety elements into

every necessary feature on this pistol. From the trigger, to the striker and even the magazine, the

P320 won’t fire unless you want it to:”




       12.     Under the heading “Striker Safety,” SIG further states that the design of the P320

“[p]revents the striker from releasing unless the trigger is pulled:”




       13.     SIG further represents in the same marketing materials that the P320 is “drop safe:”




                                                  5
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 6 of 31




       14.      However, the SIG P320 is not “drop safe” because it can discharge unintentionally

when dropped.

       15.      SIG also provides a “Limited Lifetime Warranty” for P320 purchasers, which states

that “SIG SAUER warrants that the enclosed firearm was originally manufactured free of defects

in material, workmanship and mechanical function:”




                                                6
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 7 of 31




       16.     However, the SIG P320 is not “manufactured free of defects” because it can

discharge unintentionally when dropped.

B.     On April 20, 2016, The U.S. Department Of Defense Discovered The Drop Fire Defect,
       Which SIG Promptly Fixed For Military Versions Of The Pistol.

       17.     In 2015, the U.S. Army sought to replace the standard-issue M9 service pistol that

had been in use since 1980. The M9, which is a Beretta 92FS chambered in 9 mm, is an older

design with a steel frame and hammer-style firing mechanism. Among other changes, the U.S.

Army desired a more modern pistol with a polymer frame and a striker-style firing mechanism.

       18.     As part of this effort, the U.S. Army researched several prominent brands of pistols,

including the SIG P320 and the Glock 19. The SIG P320 ultimately won the contract, worth

roughly $500 million. The full-size SIG P320 is now designated the M17 service pistol for military

use, and the compact P320 is designated the M18 service pistol.



                                                 7
      Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 8 of 31



       19.     During its internal testing on April 20, 2016, the U.S. Army discovered that the SIG

P320 pistol would fire unintentionally on its own when dropped, which the Army deemed to be a

“deficiency.” The examination used a test version of ammunition, similar to a blank. A report

from the U.S. Department of Defense explains:

               During drop testing in which an empty primed cartridge was
               inserted, the striker struck the primer causing a discharge. The
               Army directed SIG SAUER to develop ECP [an Engineering
               Change Proposal] to correct this deficiency.

       20.     The U.S. Department of Defense traced this “deficiency” to an issue with the trigger

and sear. Recognizing the dangerous nature of the defect, the Department of Defense required

SIG to correct the issue before continuing with the M17 / M18 contract (which it did successfully):

               SIG SAUER modified the trigger mechanism to eliminate this
               deficiency. Subsequent testing validated that this ECP corrected
               the deficiency and the pistol no longer fired when dropped. The
               MHS [Modular Handgun System, code for the M17 / M18 project]
               with this ECP was submitted as the production-representative
               pistol ….

       21.     In a statement to CNN as part of an investigative report, the U.S. Army stated that

since the fix, “there is no drop test deficiency” with the SIG P320. This fix, however, only applied

to the military versions of the SIG P320.

       22.     Civilians and firearm dealers replicated the drop fire defect in their own testing of

the SIG P320. On August 7, 2017, Omaha Outdoors, an online gun store that publishes popular

product reviews, published a report on YouTube exploring the issue. Andrew Tuohy, an Iraq War

veteran and firearms expert with Omaha Outdoors, tested four P320s on video for the accidental

“drop fire” problem. Three of them, when dropped at a certain angle, discharged more than half




                                                 8
       Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 9 of 31



the time. 3 The fourth P320 had a lighter, upgraded trigger and never discharged when dropped.

Testers at Omaha Outdoors concluded the pistol’s factory-installed trigger was so heavy that when

the pistol was dropped on its back with the barrel facing up, the inertia of the fall caused the trigger

to pull:




           23.    That video prompted the Houston Police Department to conduct testing of its own.

Sgt. Robert Sandoval, the department’s firearms instructor, told CNN he dropped a P320 pistol 30

times in three different ways. It went off four times, he said. The chief was alerted. Officers were

warned immediately.

C.         SIG Continued To Manufacture Defective Pistols For The Civilian Market Until Late
           2017, Of Which Roughly 500,000 Defective Pistols Are Still In Circulation.

           24.     Despite being aware of the defect since at least April 20, 2016, SIG did not

implement the drop fire fix for its civilian pistols until late 2017, at which point it began

manufacturing the P320 with a lighter trigger and modified sear. As a result, more than 500,000

SIG P320 pistols were sold to the public with the defect.




3
  But even when the pistols with the older, defective trigger did not accidentally fire, there was still evidence they
nearly did. In every case, Tuohy said, he found marks on the back of the ammunition that showed the gun had tapped
the primer, which ignites the gunpowder.


                                                          9
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 10 of 31



       25.     To date, SIG P320 pistols that are subject to the defect are still in widespread

circulation. In May 2018, CNN called 40 firearm dealers in 20 states as part of an investigative

report, and found that 11 of the 40 shops still sold the defective version of the SIG P320 pistol.

       26.     The same CNN investigative report found that 162 of the 400 SIG P320 pistols sold

on Armslist.com, a leading online marketplace for guns, were of the older, defective version of the

SIG P320 pistol. CNN further found that only 4 of these sellers warned potential buyers about the

problem. Another 3 sellers displayed unrepaired guns, yet claimed they had been upgraded.

D.     Numerous Individuals Have Been Injured By The SIG P320’s Drop Fire Defect.

       27.     There have been many prior reported incidents of unintended discharges involving

the SIG P320 that were dropped and fired unintentionally without the trigger being pulled, or

simply while being handled, or while being holstered.

       28.     On January 5, 2017, Officer Vincent A. Sheperis, a member of the Stamford Police

Department’s Special Response Team (“SRT”) in Connecticut, accidentally dropped his

Department-issued P320 while loading SRT equipment into the rear of his vehicle. Upon impact

with the ground, the pistol discharged, without the trigger being pulled, shooting him in his left

leg, causing substantial physical harm, emotional distress, sleeplessness, and mental trauma. At

the time of its descent to the ground and the discharge, Officer Sheperis’s pistol was fully holstered.

The trigger was therefore incapable of being touched or of any manual movement by Officer

Sheperis. At no time before, during or after the incident did Officer Sheperis place his finger on

the P320’s trigger or touch the holstered firearm in any manner. The P320 in question was

delivered to SIG’s headquarters for testing days after the January 5, 2017 shooting. SIG therefore

had knowledge of the accidental discharge mere days after the incident in January 2017.

       29.     On October 1, 2017, Sgt. Derrick Broughton narrowly missed injuring himself in

Riverdale, Georgia. Specifically, Sgt. Broughton’s SIG P320 accidentally discharged when he


                                                  10
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 11 of 31



slipped on a cement block and fell to the ground in pursuit of a suspect. His weapon was holstered

and fired when he struck the ground.

       30.     On February 7, 2018, Officer Marcie D. Vadnais, a seven-year veteran of the

Loudoun County, Virginia Sheriff’s Department, was removing her fully-holstered P320 from her

duty belt. In the process of removing the holster, the gun fired one round into her thigh, shattering

her femur in several places and causing massive blood loss and other internal injuries. At no time

during this incident did Officer Vadnais touch the trigger, which at all times was inside and covered

by a SIG-manufactured holster. On impact with her femur, the discharged round broke into many

pieces, leaving numerous pieces of shrapnel and bone shards within her leg. Emergency room

surgeons inserted a steel rod to make it possible for Officer Vadnais to walk. It is attached to her

pelvis and knee with screws and will remain there the rest of her life.

       31.     On March 29, 2018, a SWAT officer with the Orlando Police Department was

injured by his personally-owned SIG P320. The officer was at home when a call came in about a

possible hostage situation. He ran outside and accidentally dropped his holstered pistol onto his

concrete driveway. The gun went off on its own, sending a 9 mm bullet into the officer’s left leg

and shattering his tibia bone near the knee.

       32.     Upon information and belief, it is standard operating procedure for all U.S. law

enforcement agencies, including the United States Secret Service, the Federal Bureau of

Investigation, the Bureau of Alcohol, Tobacco, Firearms and Explosives, as well as local and state

police departments, to carry pistols with a chambered round. SIG was fully aware of this fact at

the time it sold any and all P320 pistols to U.S.-based law enforcement agencies and departments.




                                                 11
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 12 of 31



       33.     Likewise, it is a widespread practice among civilians who “conceal carry” their

pistols to have a round in the chamber. This practice does not violate black letter rules of firearm

safety, as pistols should not be susceptible to drop fire defects.

E.     SIG’s CEO Misrepresents That “There Have Been Zero Reported Drop-Related P320
       Incidents.”

       34.     On August 4, 2017, SIG’s CEO, Ron Cohen, released a statement stating: “There

have been zero (0) reported drop-related P320 incidents in the U.S. Commercial market.”

       35.     This was statement was false, in view of SIG’s knowledge that Officer Sheperis

had been shot by a drop fire some eight months earlier with a version of the weapon that was not

the military version, but the commercial version of the weapon. There is no difference between

the version of the weapon purchased and used by law enforcement agencies and any civilians in

the U.S. commercial market.

F.     Despite Its Knowledge Of The Drop Fire Defect, SIG Never Issued A Mandatory
       Recall.

       36.     Despite being aware of the drop fire defect, Defendant SIG has not issued a

mandatory recall of the commercial model of the P320 weapon.

       37.     Rather, on August 8, 2017, SIG announced a “voluntary upgrade” for the P320

pistol, explaining that “[a]s a result of input from law enforcement, government and military

customers, SIG has developed a number of enhancements in function, reliability, and overall safety

including drop performance.”

       38.     The voluntary upgrade was presented as purely optional, not urgent, and not

mandatory. But the so-called “voluntary upgrade” is not really an upgrade – it is a mandatory

safety repair for the P320 in disguise.




                                                  12
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 13 of 31



       39.     Nor has SIG endeavored to send individual notice to affected owners of defective

SIG P320 pistols. SIG could have attempted to notify these individuals through warranty and

registration records, but no such effort was made.

       40.     As part of the voluntary upgrade, SIG installs a lighter trigger (by about 35%) and

an improved sear to prevent accidental discharges:




       The voluntary upgrade also adds a disconnector safety to prevent out-of-battery discharges,

in which a round is fired with the chamber open:




                                               13
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 14 of 31




       41.     SIG had a duty to disclose that the P320 suffered from a dangerous drop fire defect.

Instead of disclosing the defect in its marketing materials or product packaging, SIG concealed

this safety defect from Plaintiff and the Class, causing them to purchase their pistols when they

otherwise would not have purchased them.

       42.     But SIG never acknowledged that its P320 suffered from a drop fire safety defect,

nor did it explain that the “voluntary upgrade” was intended to repair the drop fire deficiency.

       43.     Instead, SIG merely states that “[s]everal important changes have taken place to

bring an original SIG SAUER P320 pistol to its new upgraded status. These changes include an

enhanced, upgraded trigger and slide.” Nothing is said about the drop fire defect, or about the

crucial importance of the safety repair.

       44.     Likewise, SIG prominently represents that the “updated trigger” that is offered in

the “voluntary upgrade” is “expected to improve the trigger-pull experience.” Again, nothing is

stated about the drop fire defect, or the critical importance of the safety repair:




                                                  14
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 15 of 31




       45.     In an information page specifically made for “Domestic U.S. Consumer[s],” SIG

explains that its upgrade program “will include an alternate design that reduces the physical weight

of the trigger, sear, and striker while additionally adding a mechanical disconnector.” Yet again,

SIG fails to disclose the drop fire defect, or the importance of the fix:




       46.     In a 5 minute, 8 second information video posted on the SIG website, a SIG

employee explains: “Okay, so you get your upgraded P320 from the box, and the first thing you’re



                                                  15
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 16 of 31



probably going to notice is the triggers. The upgraded guns have a much smaller and lightweight

trigger. It’s been reduced in weight by about 35%. It’s going to reduce inertia to the rear.”

However, the SIG employee does not explain that these changes are intended to fix the drop safety

defect.




          47.   The drop fire defect is not mentioned anywhere else in this informational video.

Rather, “drop safety” is only mentioned twice. First, at 1 minute, 38 seconds, when discussing the

addition of a disconnector safety (which is intended to fix out-of-battery discharges and not drop

fires), the SIG employee emphasizes that the addition of the disconnector safety “has nothing to

do with drop safety:”

                So what I’ll do is I’ll take both guns apart here, and I’ll show the
                difference what it looks like [sic], and I’ll actually talk about what
                the disconnector does. So on your left we have the original P320,
                and on the right the upgraded P320. So here you’ll notice the


                                                  16
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 17 of 31



               mechanical disconnector on the newer model. So this has nothing
               to do with drop safety, it’s simply a matter of a mechanical
               disconnection of the trigger from the sear when the slide is moved
               to the rear.

Second, at 2 minutes, 20 seconds, the employee repeats that the addition of a disconnector safety

has “nothing to do with drop safety:”

               So, the older style pistol, you’ll notice that when the trigger is pulled,
               the sear will go down but also the sear would pop back up. So the
               trigger is actually resetting the sear in place. With the new system,
               since the disconnect is doing all that work for you, the trigger merely
               drops the sear, and that’s all it does. So again, old style and new
               style [sic] you’ll actually see that the sear simply moves down and
               releases the striker. The disconnector does the reset for you. So
               that’s the big difference between the actual mechanical disconnector
               and the one without that. Again, nothing to do with drop safety, but
               it also gives you a much different feeling trigger.

In fact, the vast majority of the video discusses the disconnector safety, instead of the upgraded

trigger and sear.

       48.     The only information about the drop fire defect first appeared around August 8,

2017, is buried in the Frequently Asked Questions (“FAQ”) on SIG’s website, and itself fails to

disclose material information:

               What is the P320 Voluntary Upgrade Program?
               SIG SAUER is offering a voluntary program for P320 pistols. This
               will include an alternate design that reduces the physical weight of
               the trigger, sear, and striker while additionally adding a mechanical
               disconnector.

               Why is this upgrade happening?
               Through additional testing above and beyond standard American
               National Standards Institute (ANSI)/Sporting Arms & Ammunition
               Institute (SAAMI), National Institute of Justice (NIJ), Department
               of Justice (DOJ), Massachusetts, California, and other global
               military and law enforcement protocols, we have confirmed that
               usually after multiple drops, at certain angles and conditions, a
               potential discharge of the firearm may result when dropped.
               Although it is a rare occurrence, with very specific conditions, SIG
               SAUER is offering an upgrade to all of its current P320 owners.



                                                  17
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 18 of 31



       49.     However, the same FAQ emphasizes that the P320 pistols are (i) “safe in its current

configuration,” (ii) the upgrade is a purely “voluntary service,” (iii) there have been “minimal

reported drop-related P320 incidents” that “occurred in conditions that appear to be outside of

normal testing protocols,” and (iv) the upgrade is not automatic and will not be performed if one

“sends [his or her] P320 in for something other than this upgrade:”

               Is my P320 safe in its current configuration?
               Yes. The P320 meets and exceeds all US safety standards.
               However, mechanical safeties are designed to augment, not replace
               safe handling practices. Careless and improper handling of any
               firearm can result in an unintentional discharge.

               …

               What if I don’t want to upgrade the trigger assembly on my
               P320?
               This is a voluntary service, as the P320 meets and exceeds all
               ANSI/SAAMI, NIJ, DOJ, California, Massachusetts, and safety
               standards. Sig Sauer welcomes all of its P320 owners to take
               advantage of this program.

               …

               How often has the incident described occurred?
               Minimal reported drop-related P320 incidents have occurred in the
               US commercial and law enforcement markets, with hundreds of
               thousands of guns delivered to date. These instances occurred in
               conditions that appear to be outside of normal testing protocols. The
               current P320 design meets and exceeds all US safety standards. As
               it relates to the ad hoc media drop tests, these were not part of
               standardized testing protocols, and they were performed using
               firearms in unknown conditions.

               …

               If I send my P320 in for something other than this upgrade, will
               the upgrade be performed automatically?
               No, the upgrade will only be performed if you elect to be part of the
               Voluntary Upgrade Program.

       50.     In sum, SIG appears to have carefully prepared the material on its “voluntary

upgrade” to conceal the drop fire defect, and the critical importance of the safety repair, which



                                                18
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 19 of 31



should be mandatory. Instead, SIG represents that upgrade features “have nothing to do with drop

safety,” and Sig fails to adequately explain the drop fire defect. Most significantly, the recall is

not mandatory, and SIG emphasizes that “[t]his is a voluntary service.” To the extent any of these

inadequate disclosures were made, Sig made them well after Plaintiff’s P320 purchase.

                               CLASS ACTION ALLEGATIONS

       51.     Plaintiff seeks to represent a class defined as all persons in the United States who

purchased a SIG P320 semi-automatic pistol, in both the full-size and compact versions (the

“Class”). Excluded from the Class are Defendant SIG SAUER, Inc., its subsidiaries, affiliates,

officers, directors, assigns and successors, and any entity in which it has a controlling interest, and

the Judge to whom this case is assigned and any member of her immediate family.

       52.     Plaintiff also seeks to represent a subclass defined as all Class members in Texas

(the “Texas Subclass”).

       53.     Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number in the hundreds of

thousands. The precise number of Class members and their identities are unknown to Plaintiff at

this time but will be determined through discovery. Class members may be notified of the

pendency of this action by mail and/or publication through the distribution records of Defendant

and third-party retailers and vendors.

       54.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to:

               (a)     whether SIG’s claims regarding the P320 are deceptive and misleading;

               (b)     whether SIG engaged in false and/or deceptive advertising;




                                                  19
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 20 of 31



               (c)      whether SIG engaged in false and/or deceptive advertising to place profit

over consumer safety;

               (d)      whether SIG has been unjustly enriched by its conduct;

               (e)      whether Class members have sustained monetary loss and the proper

remedy for and measure of that loss;

               (f)      whether Plaintiff and Class members are entitled to declaratory and

injunctive relief, including a mandatory recall with an unambiguous warning by SIG that the P320

is not drop safe;

               (g)      whether SIG’s own internal drop testing of the P320 revealed defects with

the weapon’s trigger weight and/or internal safeties before and/or or after January 2017;

               (h)      whether SIG performed drop testing on the P320 when it was first produced,

and the results of any such testing;

               (i)      the number of P320s sold to consumers; and

               (j)      whether, as a result of Defendant’s misconduct as alleged herein, Plaintiff

and Class members are entitled to restitution, injunctive, and/or monetary relief and, if so, the

amount and nature of such relief.

       55.     Plaintiff’s claims are typical of the claims of Class members because Plaintiff and

all Class members purchased a SIG P320 pistols affected by the drop fire issue.

       56.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class members he seeks to represent, he has retained counsel

competent and experienced in prosecuting class actions, and he intends to prosecute this action

vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff

and his counsel.




                                                20
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 21 of 31



       57.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Plaintiff and Class members. Each individual Class member may

lack the resources to undergo the burden and expense of individual prosecution of the complex

and extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action device

presents far fewer management difficulties and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court on the issue of Defendant’s

liability. Class treatment of the liability issues will ensure that all claims and claimants are before

this Court for consistent adjudication of the liability issues.

                                          COUNT I
                       (Violation Of The Magnuson-Moss Warranty Act)

       58.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       59.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the Subclass against Defendant.

       60.     The SIG P320 pistols are consumer products as defined in 15 U.S.C. § 2301(1).

       61.     Plaintiff and Class members are consumers as defined in 15 U.S.C. § 2301(3).

       62.     Defendant is a supplier and warrantor as defined in 15 U.S.C. § 2301(4) and (5).

       63.     The amount in controversy of each individual’s claim is more than the sum or value

of twenty-five ($25) dollars.

       64.     In connection with the sale of the SIG P320 pistols, Defendant issued written

warranties as defined in 15 U.S.C. § 2301(6), which warranted that the products were “drop safe,”



                                                  21
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 22 of 31



“won’t fire unless you want [them] to,” and were “originally manufactured free of defects in

material, workmanship and mechanical function.”

       65.     In fact, the SIG P320 pistols had a drop fire defect.

       66.     By reason of Defendant’s breach of warranties, Defendant violated the statutory

rights due Plaintiff and Class members pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C.

§§ 2301 et seq., thereby damaging Plaintiff and Class members.

       67.     Plaintiff and Class members were injured as a direct and proximate result of

Defendants’ breach because: (a) they would not have purchased the SIG P320 pistols on the same

terms if they knew that the pistols have a drop fire defect; and (b) the SIG P320 pistols do not have

the characteristics, ingredients, uses, or benefits as promised by Defendant.

                                          COUNT II
                                 (Breach Of Express Warranty)

       68.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       69.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the Subclass against Defendant.

       70.     Plaintiff, and each member of the Class, formed a contract with Defendant at the

time Plaintiff and the other Class members purchased the SIG P320 pistol. The terms of the

contract include the promises and affirmations of fact made by Defendant on the labeling,

marketing, and advertising of the SIG P320 pistols, including that the pistols were safe for their

intended uses, were “drop safe,” “won’t fire unless you want [them] to,” and were “originally

manufactured free of defects in material, workmanship and mechanical function.” This labeling,

marketing, and advertising constitute express warranties and became part of the basis of the




                                                 22
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 23 of 31



bargain, and are part of the standardized contract between Plaintiff and the members of the Class

and Defendant.

       71.     Plaintiff and the Class performed all conditions precedent to Defendant’s liability

under this contract when they purchased the SIG P320 pistols.

       72.     Defendant breached express warranties about the SIG P320 pistols because these

representations were false, as the P320 pistol is susceptible to a drop fire.

       73.     Plaintiff and each of the members of the Class would not have purchased their SIG

P320 pistols had they known about the drop fire defect.

       74.     As a result of Defendant’s breaches of express warranty, Plaintiff and each of the

members of the Class have been damaged in the amount of the purchase price of the SIG P320 and

any consequential damages resulting from the purchases.

       75.     On February 19, 2019, prior to filing this action, Defendant was served with a pre-

suit notice letter that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiff’s counsel sent

Defendant a letter advising them that they breached an express warranty and demanded that they

cease and desist from such breaches and make full restitution by refunding the monies received

therefrom. A true and correct copy of Plaintiff’s counsel’s letter is attached hereto as Exhibit A.

                                        COUNT III
                    (Breach Of The Implied Warranty Of Merchantability)

       76.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       77.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the Subclass against Defendant.

       78.     Defendant, as the designer, manufacturer, distributor, and/or seller, impliedly

warranted that the SIG P320 pistols were merchantable with respect to goods of that kind.



                                                  23
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 24 of 31



       79.     Defendant breached the warranty implied in the contract for the sale of the SIG

P320 pistols because they could not pass without objection in the trade under the contract

description, the goods were not of fair average quality within the description, the goods were not

fit for the ordinary purposes for which such goods are used, the goods are not adequately contained,

packaged, and labeled, and the goods do not conform to the promises or affirmations of fact made

on the container and label. As a result, Plaintiff and Class members did not receive the goods as

impliedly warranted by Defendant to be merchantable.

       80.     Plaintiff and Class members purchased the SIG P320 pistols in reliance upon

Defendant’s skill and judgment and the implied warranties of fitness for the purpose.

       81.     The SIG P320 pistols were not altered by Plaintiff or Class members in a manner

that would cause a drop fire defect.

       82.     The SIG P320 pistols were defective when they left the exclusive control of

Defendant.

       83.     Defendant knew that the SIG P320 pistols would be purchased and used without

additional testing by Plaintiff and Class members.

       84.     The SIG P320 pistols were defectively manufactured and unfit for their intended

purpose, and Plaintiff and Class members did not receive the goods as warranted.

       85.     As a direct and proximate cause of Defendant’s breach of the implied warranty,

Plaintiff and Class members have been injured and harmed because: (a) they would not have

purchased the SIG P320 pistols on the same terms if they knew that the pistols have a drop fire

defect; and (b) the SIG P320 pistols do not have the characteristics, ingredients, uses, or benefits

as promised by Defendant.




                                                24
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 25 of 31



                                           COUNT IV
                                       (Unjust Enrichment)

       86.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       87.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the Subclass against Defendant.

       88.     Plaintiff and Class members conferred a benefit in the form of monies paid on

Defendant by purchasing defective SIG P320 pistols.

       89.     Defendant voluntarily accepted and retained this benefit.

       90.     Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for defective SIG P320 pistols, it would be unjust and inequitable for the Defendant

to retain it without paying the value thereof.

                                           COUNT V
                                    (Fraudulent Concealment)

       91.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       92.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the Subclass against Defendant.

       93.     Defendant had a duty to disclose material facts to Plaintiff and the Class given their

relationship as contracting parties and intended users of SIG P320 pistol. Defendant also had a

duty to disclose material facts to Plaintiff and the Class, namely that they were in fact

manufacturing, distributing, and selling defective pistols, because Defendant had superior

knowledge such that the transactions without the disclosure were rendered inherently unfair.

       94.     Defendant possessed knowledge of these material facts. In fact, Defendant knew

about the defect since around April 20, 2016, but it continued to manufacture and sell defective


                                                 25
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 26 of 31



pistols in the civilian market. To date, Defendant has not issued a mandatory recall, nor does it

explain the nature of the defect and the importance of the fix anywhere on its website and

promotional materials. During the time that Defendant concealed the defect, Plaintiff and Class

members were unaware that their pistols had a dangerous defect.

       95.     Defendant failed to discharge their duty to disclose these materials facts.

       96.     In so failing to disclose these material facts to Plaintiff and the Class, Defendant

intended to hide from Plaintiff and the Class that they were purchasing defective SIG P320 pistols.

As discussed above, Defendant obtained a substantial financial benefit as a result of its fraudulent

concealment of the defective pistols.

       97.     Plaintiff and the Class reasonably relied on Defendant’s failure to disclose insofar

as they would not have purchased the SIG P320 pistols had they known they were defective.

       98.     As a direct and proximate cause of Defendant’s fraudulent concealment, Plaintiff

and the Class suffered damages in the amount of monies paid for the defective SIG P320 pistols.

       99.     As a result of Defendant’s willful and malicious conduct, punitive damages are

warranted.

                                           COUNT VI
                                            (Fraud)

       100.    Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       101.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the Subclass against Defendant.

       102.    As discussed above, Defendant provided Plaintiff and Class members with false or

misleading material information about the SIG P320 pistols manufactured, distributed, and sold

by Defendant. For example, SIG misrepresents that the P320 pistols are “drop safe,” “won’t fire



                                                26
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 27 of 31



unless you want [them] to,” and were “originally manufactured free of defects in material,

workmanship and mechanical function.”

       103.    As indicated above, however, these representations are false as the SIG P320 is

defective and susceptible to a drop fire.

       104.    The misrepresentations and omissions of material fact made by Defendant, upon

which Plaintiff and Class members reasonably and justifiably relied, were intended to induce and

actually induced Plaintiff and Class members to purchase the SIG P320 pistols.

       105.    Defendant knew that the SIG P320 pistol was defective. In fact, Defendant knew

about the defect since around April 20, 2016, but it continued to manufacture and sell defective

pistols in the civilian market. To date, Defendant has not issued a mandatory recall, nor does it

explain the nature of the defect and the importance of the fix anywhere on its website and

promotional materials. During the time that Defendant concealed the defect, Plaintiff and Class

members were unaware that their pistols had a dangerous defect.

       106.    The fraudulent actions of Defendant caused damage to Plaintiff and Class members,

who are entitled to damages and other legal and equitable relief as a result.

       107.    As a result of Defendant’s willful and malicious conduct, punitive damages are

warranted.

                                        COUNT VII
                   (Violation Of The Texas Deceptive Trade Practices Act,
                           Tex. Bus. & Com. Code §§ 17.41, et seq.)

       108.    Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       109.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Texas Subclass against Defendant.




                                                27
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 28 of 31



       110.    Defendant engaged in false, misleading, and deceptive practices in violation of the

DTPA, which Plaintiff and other Texas Subclass members relied on to their detriment.

       111.    By failing to disclose and actively concealing the SIG P320 pistols’ drop fire defect,

Defendant engaged in deceptive business practices prohibited by the Texas DTPA, including (1)

representing that the SIG P320 pistols have characteristics, uses, benefits, and qualities which they

do not have, (2) representing that SIG P320 pistols are of a particular standard, quality, and grade

when they are not, and (3) failing to disclose information concerning the SIG P320 pistols with

the intent to induce consumers to purchase or lease the firearms.

       112.    As alleged above, Defendant made numerous statements about the safety of the SIG

P320 pistols, including that they were “drop safe,” “won’t fire unless you want [them] to,” and

were “originally manufactured free of defects in material, workmanship and mechanical function.”

Each of these statements contributed to the deceptive context of Defendant’s unlawful

representations as a whole.

       113.    Defendant’s unfair or deceptive acts and practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff.

       114.    In purchasing the SIG P320 pistols, Plaintiff and the Texas Subclass relied on the

misrepresentations and/or omissions of Defendant. Defendant’s representations turned out not to

be true because the SIG P320 pistols were susceptible to a drop fire defect. Had Plaintiff and

members of the Texas Subclass known this they would not have purchased the SIG P320 pistols

and/or paid as much for them.

       115.    Defendant also breached express and implied warranties to Plaintiff and the Texas

Subclass, as set out above, and are, therefore liable to Plaintiff and the Texas Subclass for damages




                                                 28
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 29 of 31



under §§ 17.50(a)(2) and 17.50(b) of the Texas DTPA. Defendant’s actions also constitute an

unconscionable action or course of action under § 17.50(a)(3) of the Texas DTPA.

       116.    Plaintiff and the Texas Subclass sustained damages as a result of Defendant’s

unlawful acts and are, therefore, entitled to damages and other relief provided for under § 17.50(b)

of the Texas DTPA. Because Defendant’s conduct was committed knowingly and/or intentionally,

the Plaintiff and the Texas Subclass are entitled to treble damages.

       117.    For Texas Subclass members who wish to rescind their purchases, they are entitled

under § 17.50(b)(4) to rescission and other relief necessary to restore any money or property that

was acquired from them based on violations of the Texas DTPA.

       118.    Pursuant to DTPA § 17.50(b)(2), Plaintiff seeks an order enjoining Defendant’s

acts or failures to act that violate the DTPA. Pursuant to DTPA § 17.50(b)(3), Plaintiff and the

Texas Subclass seek orders necessary to restore to them all money acquired from them by

Defendants in violation of the DTPA. They also seek orders necessary to restore to class members

whose identities are known to or ascertainable by Defendant all money acquired from them by

Defendants in violation of the DTPA. Plaintiff and the Texas Subclass also seek court costs and

attorneys’ fees under § 17.50(d) of the Texas DTPA.

       119.    Pursuant to DTPA § 17.50(b)(4), Plaintiff and the Texas Subclass seek all other

relief which the Court deems proper.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

       a.      For an order certifying the Class and the Texas Subclass under Rule 23 of the
               Federal Rules of Civil Procedure and naming Plaintiff as representative of the
               Classes and Plaintiff’s attorneys as Class Counsel to represent the Class members;




                                                29
    Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 30 of 31



      b.     For an order declaring the Defendant’s conduct violates the statutes referenced
             herein;

      c.     For an order finding in favor of Plaintiff and the Class and Subclass on all counts
             asserted herein;

      d.     For statutory, compensatory, and punitive damages in amounts to be determined by
             the Court and/or jury;

      e.     For prejudgment interest on all amounts awarded;

      f.     For an order of restitution and all other forms of equitable monetary relief;

      g.     For injunctive relief as pleaded or as the Court may deem proper;

      h.     For an order awarding Plaintiff and the Class and Subclass their reasonable
             attorneys’ fees and expenses and costs of suit;

      i.     Damages, restitution, and/or disgorgement in an amount to be determined at trial;
             and

      j.     For such other and further relief as the Court may deem proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury on all causes of action and issues so triable.

Dated February 20, 2019                      Respectfully submitted,

                                             BURSOR & FISHER, P.A.

                                             /s/ Joseph I. Marchese
                                             Joseph I. Marchese (Pro Hac Application filed)
                                             Attorney-in-Charge
                                             NY State Bar No. 4238317
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             Telephone: (646) 837-7150
                                             Facsimile: (212) 989-9163
                                             jmarchese@bursor.com

                                             ATTORNEY-IN-CHARGE
                                             FOR PLAINTIFF DANTÉ GORDON,
                                             INDIVIDUALLY AND ON BEHALF OF
                                             ALL OTHERS SIMILARLY SITUATED




                                                30
     Case 4:19-cv-00585 Document 1 Filed on 02/20/19 in TXSD Page 31 of 31



Of Counsel:

Neal J. Deckant (Pro Hac Application filed)
CA State Bar No. 322946
NY State Bar No. 5026208
Bursor & Fisher, P.A.
1990 North California Blvd., Suite 940
Walnut Creek, CA 94596
Telephone: (925) 300-4455
Facsimile: (925) 407-2700
ndeckant@bursor.com

Michael K. Oldham
State Bar No. 00798405
S.D. Tex. Bar No. 21486
oldham@reynoldsfrizzell.com
Brandon T. Allen
State Bar No. 24009353
S.D. Tex. Bar No. 25494
allen@reynoldsfrizzell.com
Reynolds Frizzell LLP
1100 Louisiana, Suite 3500
Houston, Texas 77002
Telephone: (713) 485-7200
Facsimile: (713) 485-7250




                                              31
